SENTENCIA
En el caso de epígrafe, el 22 de abril de 1996 el Tribunal de Circuito de Apelaciones, Circuito Regional de Ponce y Aibonito, dictó una sentencia en la cual revocó la emitida por el Tribunal de Primera Instancia, Sala Superior de Ponce, el 25 de octubre de 1995.
Inconforme con esta determinación, las demandadas pe-ticionarias, Empresas Massó, Caguas Lumber Yard, Inc. y Ferretería Massó, presentaron oportunamente ante este Tribunal una petición de certiorari. Decidimos revisar y expedimos el recurso.
Luego de estudiar y analizar los alegatos de las partes y los documentos unidos al apéndice del recurso, el Tribunal resolvió revocar la sentencia emitida por el Tribunal de Cir-cuito de Apelaciones. Sin embargo, no hay una opinión del Tribunal. La votación de los Jueces fue la siguiente: el Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad, a la cual se unió el Juez Asociado Señor Ne-grón García; el Juez Asociado Señor Corrada Del Río tam-bién emitió una opinión de conformidad, pero por distintos fundamentos, y el Juez Presidente Señor Andréu García se unió a esta última; la Juez Asociada Señora Naveira de Rodón emitió una opinión disidente en la cual confirmó la dictada por el Tribunal de Circuito de Apelaciones, a la cual se unió el Juez Asociado Señor Hernández Denton, y el Juez Asociado Señor Rebollo López concurrió con el re-sultado de la opinión emitida por la Juez Asociada Señora Naveira de Rodón, pero no se une a ella. Por no haber una opinión del Tribunal, se emite la presente sentencia para revocar la dictada por el Tribunal de Circuito de Apelaciones.
*838Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri,
a la cual se une el Juez Asociado Señor Negrón García.
En el caso de autos procede que se revoque el dictamen del Tribunal de Circuito de Apelaciones y que se reinstale el del foro de instancia.
La única cuestión ante nos, en esencia, es si el despido de una empleada de la empresa recurrente se hizo en vio-lación de la Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. see. 467 et seq.) que prohíbe el discrimen en el trabajo por razón de embarazo.
Aquí el Tribunal de Primera Instancia, Sala Superior de Ponce, correctamente denegó la reclamación presentada por la empleada al amparo de dicha Ley Núm. 3. Deter-minó como cuestión de hecho que no había mediado ningún tipo de discrimen por razón de sexo en el despido de Liza Cruz Sinigaglia, y que dicho despido no se debió al estado de embarazo de la empleada. Concluyó, pues, que no pro-cedía ninguna indemnización al amparo de la Ley Núm. 3, supra. También concluyó que como la empleada no había invocado la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) no se podía hacer determinación alguna sobre si procedía conceder un remedio por despido injustificado. El foro apelativo revocó el dictamen referido de instancia por entender que la empleada tenía derecho a una compensación al amparo de la Ley Núm. 3, supra.
El Tribunal de Circuito de Apelaciones erró al revocar al foro de instancia y al resolver que el patrono, en este caso, *839no había rebatido la presunción de ley de que la empleada había sido despedida por razón de su embarazo. El pa-trono, en el caso de autos, tenía a su favor un historial positivo de haber empleado en su empresa a un gran nú-mero de mujeres que habían estado embarazadas. Habían trabajado allí mientras estaban preñadas, dieron a luz sus hijos y regresaron al empleo, sin problema alguno. Así lo determinó expresamente el foro de instancia.
Dicho foro también determinó expresamente que Liza Cruz e Ismael Quintana fueron despedidos ambos específi-camente por mantener una relación adúltera mientras tra-bajaban para la empresa del patrono. La situación de estos dos empleados, según el patrono, empañaba la buena ima-gen de la empresa. Resolvió, además, el tribunal sentencia-dor que el embarazo de Liza Cruz, resultante de la relación adúltera aludida, nada tenía que ver con su despido. Deter-minó que la condición de embarazo era un hecho accidental a la razón para el despido y que el patrono hubiese despe-dido igualmente a dicha empleada si se hubiera enterado de su relación adúltera con Quintana antes de que ella quedara embarazada.
Frente a estas determinaciones de hechos tan claras y contundentes, no tiene sentido jurídico alguno concluir, como decidió el foro apelativo, que el despido se hizo en violación de la Ley Núm. 3, supra, que prohíbe el discrimen en el empleo por razón de embarazo. Como señaláramos en nuestro disenso en Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952 (1998), dicha ley sólo prohíbe el despido cuando éste se hace precisamente por el mero hecho de estar la mujer embarazada o si se hace por una merma en la producción de la mujer, que sea ocasionada por su embarazo. Ninguna de esas dos situaciones estuvieron pre-sentes en el caso de autos, por lo que el dictamen del foro de instancia es claramente correcto y debe mantenerse.
El resultado neto de la decisión del foro apelativo es insostenible. Significaría que en una situación en la cual *840un hombre y su amante son ambos despedidos, específica-mente por haber sostenido una relación adúltera entre ellos, el hombre no tiene remedio alguno con respecto a tal despido, pero la mujer, por el mero accidente de su emba-razo, se beneficiaría de las severas sanciones de la citada Ley Núm. 3. Como se sabe, ésta obliga al patrono no sólo a reponer a la mujer en su empleo, sino además a pagarle los salarios dejados de percibir, más una suma igual al doble del importe de los daños causados. Este resultado tan des-igual hace patente en este caso el error de resolver que el despido de ella fue en violación de la Ley Núm. 3, supra, como lo hizo el foro apelativo. Claramente procede que se revoque su sentencia.
Para concluir debe señalarse, además, que como la em-pleada demandante no reclamó ningún otro remedio ni puso al foro sentenciador en posición de determinar si su despido se hizo sin justa causa, independientemente de la reclamación de despido por razón de embarazo, no procede que se decida en revisión si el despido fue justificado. No puede este Foro hacer dictamen alguno sobre el particular, sin base alguna en el expediente del caso o en las alegacio-nes ante nos o ante el foro apelativo. Tal actuación clara-mente ultra vires es sólo una racionalización para evitar admitir el significado correcto de la Ley Núm. 3, supra.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Corrada Del Río,
a la cual se une el Juez Presidente Señor Andréu García.
“En el ejercicio de sus derechos y en el disfrute de sus liber-tades, toda persona estará solamente sujeta a las limitaciones establecidas por la ley con el único fin de asegurar el reconoci-miento y el respeto de los derechos y libertades de los demás, y de satisfacer las justas exigencias de la moral, del orden público *841y del bienestar general en una sociedad democrática.’’(1) (Énfa-sis suplido.)
HH
Estamos conformes con la sentencia emitida por este Tribunal en el día de hoy toda vez que, en nuestra opinión, los hechos presentados por el caso de autos son claramente distinguibles de los existentes en Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952 (1998). Particularmente, en el caso de autos el Tribunal de Primera Instancia no con-cluyó que el despido de la recurrida fuera injustificado, como ocurrió en el caso Soc. de Gananciales v. Centro Gráfico, supra, sino que, por el contrario, en su dictamen la juez de instancia (Hon. Leida González Degró) señaló que el despido de la recurrida Liza Cruz Sinigaglia se produjo a raíz de la relación adúltera sostenida por ésta y un coem-pleado de la sucursal de las Empresas Massó en la Playa de Ponce, el Sr. Ismael Quintana. A juicio de la ilustrada sala sentenciadora, el Sr. Gildo Massó, dueño de la compa-ñía, consideraba que dicha relación ilícita mancillaba la imagen de la empresa, lo que provocó la destitución de am-bos empleados.(2) Dicho foro concluyó, de acuerdo con la totalidad de la evidencia presentada ante su consideración, que el patrono había rebatido satisfactoriamente la pre-sunción de discrimen y que, por lo tanto, la recurrida no tenía derecho a los remedios de la Ley de Madres Obreras, *842Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. sec. 467 et seq.).
La ocurrencia de este tipo de acto delictivo contra el Estado Civil(3) entre dos (2) empleados de las Empresas Massó, le confiere al patrono justa causa para el despido de ambos. Veamos.
II
La Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185b) dispone, en lo pertinente, que “[s]e entenderá por justa causa para el despido de un empleado de un estable-cimiento: (a) Que el obrero siga un patrón conducta impro-pia o desordenada”. (Enfasis suplido.) Aunque la ley hace referencia a “un patrón de conducta impropia” por parte del empleado, esto no es óbice para que el patrono despida justificadamente a un empleado por un sólo acto ofensivo siempre y cuando éste haya sido lo suficientemente grave como para amenazar el orden, la seguridad o el buen fun-cionamiento del establecimiento y las circunstancias del caso no demuestren que la decisión tomada fue arbitraria o caprichosa. Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 544 (1979).
Tampoco es necesario consignar en un reglamento que la conducta específica en controversia será motivo de des-titución inmediata para que el despido sea justificado si la falta u ofensa es de una magnitud considerable, y su im-propiedad es de conocimiento generalizado, de tal manera que una persona razonable y de inteligencia promedio com-prenda la gravedad de la acción y que ésta será inaceptable. A. Acevedo Colom, Legislación Protectora del Trabajo Comentada, 4ta ed., San Juan, Ed. Ramallo, 1996, págs. 157-158.
A la luz de lo anteriormente expuesto, debemos conside-*843rar, pues, si la conducta de la recurrida y del señor Quin-tana constituye una justa causa para el despido.
III
Es innegable el eminente interés público orientado a preservar la unidad familiar y a proteger la estabilidad de la institución matrimonial “en virtud de la cual un hombre y una mujer se obligan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone”. (Enfasis suplido.)(4)
En Pueblo v. Tribunal Superior, 99 D.P.R. 30, 36 (1970), señalamos que “en nuestra sociedad, y en las sociedades del pasado, ha existido siempre un interés público en la conservación del matrimonio, piedra angular de la familia. Nuestro Código Civil confiere al contrato matrimonial ca-tegoría de institución social”. (5)
El matrimonio es, después de todo, la “institución fundamental y eje central de nuestra sociedad, [que] continúa siendo la base de la familia y de la vida social”.(6) Por otra parte, el Art. 88 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 281, consigna los deberes mínimos con los cuales las parejas se comprometen a cumplir libremente dentro de un matrimonio: “[l]os cónyuges están obligados a *844vivir juntos, guardarse fidelidad y socorrerse mutuamente”. (Enfasis suplido.) Debido a que el adulterio representa la más grave violación a dicho deber de fidelidad, el Art. 96(1) del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 348, lo dispone como la primera de las causales de divorcio. (7)
No obstante, debido a la naturaleza furtiva de las rela-ciones adúlteras, la prueba presentada por la parte que solicita el divorcio por esta causal, aunque puede resultar ser insuficiente para probar los elementos de ésta, en mu-chos casos "resulta tan persuasiva y convincente que los tribunales llegan a la conclusión de que la [conducta de un cónyuge] constituye trato cruel e inhumano y a base de esa conducta decretan el divorcio”. Olivieri v. Escartín, 79 D.P.R. 535, 538 (1956). Ello explica el reducido número de divorcios decretados anualmente por la causal de adulterio.(8)
*845Mas no podemos olvidar que en nuestra jurisdicción el adulterio es también una conducta delictiva, toda vez que ésta fue tipificada en la última revisión del Código Penal de Puerto Rico. A tenor del Art. 129 de dicho código, 33 L.P.R.A. sec. 4147, el delito de adulterio se configura cuando una persona casada sostiene relaciones sexuales con otra persona que no es su cónyuge. Por otra parte, si como en el caso de autos el delito se comete entre una persona casada y otra soltera, esta última también responde criminalmente y de la misma manera que la persona casada.(9)
El adulterio no sólo constituye una vejación y un atro-pello a la dignidad del otro cónyuge como ser humano y como esposo o esposa, sino que, además, representa una agresión a la institución social de la familia matrimonial, en la cual el Estado tiene puestas sus esperanzas para la debida formación intelectual y emocional de los hijos. Para que esta ingente tarea se lleve a cabo de forma adecuada, es necesario que exista la más estrecha colaboración entre los padres y los demás miembros allegados al núcleo familiar, por lo que el Estado proscribe —mediante la penalization de la infidelidad conyugal— la conducta adulterina como una gran amenaza a la estabilidad e integridad de la familia.
*846IV
Ceñidos a la controversia ante nos, la naturaleza delic-tiva del acto adúltero ocurrido entre la recurrida y su com-pañero de trabajo resalta la gravedad de la falta y subraya su notoriedad, de manera que si un tipo de conducta es lo suficientemente impropia o inaceptable como para que la sociedad la considere como constitutiva de delito, tal con-ducta es igualmente reprochable, impropia y desordenada como para que un patrono pueda razonablemente y con justa causa recurrir al despido de las personas que incu-rren en ella. Por ello no podemos calificar la destitución de la recurrida como una actuación caprichosa de parte de la gerencia, sino más bien como una medida legítima dirigida a preservar el orden y el buen funcionamiento de la empresa.
Los hechos del caso de marras no sólo demuestran que el señor Massó veía la escandalosa relación como una man-cha inaceptable en la imagen de su empresa familiar, sino que las manifestaciones del propio señor Quintana previas a su renuncia, reflejan que éste estaba al tanto de cuál iba a ser la consecuencia de sus actos si la gerencia advenía al conocimiento de ellos. Por esta razón, luego de relatarle su relación amorosa con la señora Cruz y solicitarle un tras-lado a su amigo y jefe Irving de Jesús, gerente de la sucur-sal de la Playa de Ponce, el señor Quintana le suplicó que no le informara a la alta gerencia acerca de dicha relación. La respuesta del señor De Jesús es también muy revela-dora, ya que éste le advirtió que en la eventualidad de que se desenmascarara la verdadera naturaleza de la relación, se vería obligado a notificarlo a la alta gerencia, es decir, al señor Massó.(10) Por último, resulta evidente que si el señor Quintana y el señor De Jesús claramente conocían lo in-aceptable de la relación y las perniciosas consecuencias a *847las que estaban exponiéndose los compañeros de trabajo, ciertamente también la recurrida conocía o debía conocer la gravedad de la falta debido a que era ella la que incum-plía directamente con uno de los deberes que la ley le im-pone a toda persona casada.(11)
La seriedad de dicha falta, cuya proscripción penal la hace de conocimiento generalizado, acompañado por el claro interés público del Estado en preservar y proteger la institución del matrimonio y de la familia, constituyen una justa causa para el despido.
Por lo antes expuesto, reiteramos nuestra conformidad con la sentencia de este Tribunal mediante la cual se re-voca la emitida por el Tribunal de Circuito de Apelaciones y, por ende, se mantiene en vigor la dictada por el tribunal de instancia.

 Art. 29 de la Declaración Universal de los Derechos del Hombre de 10 de diciembre de 1948, Organización de las Naciones Unidas, citada en Hermina González v. Srio. del Trabajo, 107 D.P.R. 667, 676 (1978).


 En la determinación de hecho Núm. 5 de la sentencia del tribunal de instan-cia se señaló lo siguiente:
“... [L]a razón del ‘despido’ fue que la demandante, siendo una mujer casada, sostenía relaciones amorosas con otro empleado de la empresa, en la misma sucursal, y producto de esa relación la demandante quedó embarazada. La empresa despidió a ambos empleados, entendiendo que esa relación empañaba la imagen de la empresa. ... Por eso fueron despedidos ambos.” (Enfasis suplido.) Apéndice de la Petición de certiorari, pág. 106.


 Véase el Art. 129 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4147.


 Art. 68 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 221.


 Véase, además, Sostre Lacot v. Echlin of P.R., Inc., 126 D.P.R. 781, 790 (1990), voto disidente del Juez Asociado Señor Negrón García, en el cual se señala lo siguiente:
“Parecería innecesario esgrimir argumentos en defensa del valor social del matrimonio. Basta apuntar que como institución civil claramente establecida y pro-tegida por el orden social y jurídico ocupa un lugar predominante en la sociedad contemporánea que sobrepasa los límites de lo controvertible, (citas omitidas.)
“ ‘[P]or ser instintivamente necesari[a], biológicamente presionante y social-mente imprescindible, la humanidad ha contemplado esas uniones ... con el respeto debido a un acto imprescindible para su propia subsistencia, como el fuego, y la alimentación lo son para la supervivencia individual’. C.M. Estena Klett, Matrimo-nio, separación y divorcio en la legislación actual y en la historia, 2da ed., Pamplona, Ed. Aranzadi (1984), págs. 15-16.” (Énfasis en el original.)


 R.E. Ortega-Vélez, Lecciones de Derecho de Familia, Ira ed., San Juan, Ed. SCISCO, 1997, pág. 183.


 Véase R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Ed. U.I.A., 1997, Vol. 1, pág. 533.


 Serrano Geyls, op. cit., pág. 529. En dicha obra, el profesor Serrano Geyls hace el comentario siguiente sobre la legislación comparada en torno al adulterio:
“En [Estados Unidos] veintisiete estados mantienen la causa de adulterio y siete de ellos añaden la acción de daños por ‘enajenación de afectos’ (alienation of affections). En Inglaterra, donde existe una sola causa de divorcio (ruptura irreparable en el matrimonio) el adulterio es uno de los cinco hechos que, según la ley, crean la presunción de ruptura pero, además, es necesario que ese hecho le [haga] intolerable la vida conyugal al demandante. La acción de daños fue abolida en 1970.
Además de las normas establecidas por la jurisprudencia de P.R., ... existen otras importantes respaldadas por la casuística o la doctrina civilista y angloamericana. Son las siguientes: (1) es suficiente que se pruebe un solo acto de adulterio y no se exige estabilidad o frecuencia de las relaciones adulterinas; (2) es necesario probar ‘comercio carnal’, esto es, la cópula con o sin eyaculación, lo que incluye la sodomía, pero son insuficientes otras intimidades, aunque casos recientes de E.U. resuelven lo contrario; (3) la relación adulterina debe ser voluntaria y no ser el resultado de violencia, intimidación, demencia, inconsciencia o error en la persona, pero ello no incluye la embriaguez, excepto que esta produzca inconsciencia; (4) no hay adulterio cuando el otro cónyuge consiente, facilita o perdona la relación sexual expresa o tácitamente; (5) esa relación debe ser con persona del sexo opuesto —ca-sada o soltera— pero algunos tribunales añaden la relación homosexual o con ani-males; (6) cuando ambos cónyuges son adúlteros, se produce en algunos países la compensación de faltas y se niega el divorcio, pero en otros no es así ...; (7) la enfer-medad venérea de cualquiera de los cónyuges o la concepción de la mujer en ausencia del marido establecen la presunción de adulterio y pueden utilizarse pruebas de sangre del hijo para demostrar que el marido no es el padre; (8) algunos países y autores rechazan la confesión de los cónyuges como única prueba de adulterio; (9) *845puede existir el adulterio aun cuando los cónyuges vivan separados; (10) salvo dis-posición legal expresa, ... la relación sexual con un nuevo cónyuge, luego de un divorcio, se considera adulterina sólo si el demandado sabía que el divorcio era nulo al contraer nuevas nupcias, o si obtuvo el divorcio mediante colusión, fraude o mala fe; (11) la inseminación artificial heteróloga sin consentimiento del marido, constituye adulterio según algunos tribunales y autores, aunque otros lo niegan, ... y (12) algu-nas leyes establecen términos de caducidad de la acción y otras, como la de P.R., no lo hacen.” (Escolios omitidos.) Serrano Geyls, op. cit., págs. 537-538


 Serrano Geyls, op. cit. Sin embargo, la persona no casada que ha sido acu-sada de cometer este delito puede invocar la defensa de error de hecho si al momento de sostener las relaciones sexuales con la persona casada “se encontraba bajo la creencia razonable de que ésta era soltera”. D. Nevares-Muñiz, Código Penal de Puerto Rico, 3ra ed. rev., Instituto para el Desarrollo del Derecho, 1995, pág. 214.


 Véase Determinación de Hecho Núm. 3.


 Además, trabajando en el show room, de la sucursal, la señora Cruz tenía mayor trato con los clientes, por lo que la revelación de su relación adúltera afectaba con mayor intensidad la imagen de la empresa familiar.